Case: 11-20338     Document: 00511858947         Page: 1     Date Filed: 05/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 17, 2012
                                     No. 11-20338
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN ROMERO-TREJO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-534-5


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Juan Romero-Trejo was convicted of one count of conspiracy to commit
hostage taking and was given a within-guidelines sentence of 240 months in
prison and a five-year term of supervised release. In this appeal, Romero-Trejo
raises claims related to the district court’s denial of the requests for substitute
counsel and a continuance. These requests were raised in a pro se letter that he
gave to the district court at sentencing, but this letter is not in the appellate
record.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20338    Document: 00511858947      Page: 2   Date Filed: 05/17/2012

                                  No. 11-20338

      To the extent that Romero-Trejo argues that his right to a complete
appellate record was infringed when the district court did not enter this letter
into the record, this claim fails for several reasons. First, the line of cases on
which he relies addresses missing portions of trial transcripts not letters never
offered into evidence. See United States v. Margetis, 975 F.2d 1175, 1176 (5th
Cir. 1992); United States v. Selva, 559 F.2d 1303, 1305 (5th Cir. 1977); see also
28 U.S.C. § 753. Second, the substance of the letter, and the requests made
therein, may be ascertained from the record. Consequently, the omission of the
letter does not deny Romero-Trejo “‘effective appellate review.’” See Margetis,
975 F.2d at 1177; United States v. Neal, 27 F.3d 1035, 1043-44 (5th Cir. 1994).
Finally, the letter was something Romero-Trejo had within his control; therefore,
he is at least partially to blame for the failure to introduce it into evidence and
the failure to move to supplement the appellate record to include a copy of it.
This argument does not entitle Romero-Trejo to any relief.
      Also unavailing are Romero-Trejo’s challenge to the district court’s denial
of his request for substitute counsel and his contention that the district court
failed to make sufficient inquiries concerning his arguments that new counsel
was warranted. Our review of the record shows that the district court’s inquiry
into Romero-Trejo’s alleged problem with counsel presents no meritorious claim
because it was sufficient to ascertain the nature of the problem alleged and to
glean the relevant facts. See United States v. Fields, 483 F.3d 313, 352 (5th Cir.
2007). Additionally, Romero-Trejo has not shown “a conflict of interest, a
complete breakdown in communication or an irreconcilable conflict which [led]
to an apparently unjust verdict.” United States v. Young, 482 F.2d 993, 995 (5th
Cir. 1973)). Consequently, he has not shown that the district court abused its
discretion by failing to appoint substitute counsel. See United States v. Simpson,
645 F.3d 300, 307 (5th Cir.), cert. denied, 132 S. Ct. 541 (2011). Finally, he has
not shown that the district court abused its discretion by denying his motion for
a continuance, which was tied to his request for a new attorney, because he has

                                        2
  Case: 11-20338    Document: 00511858947    Page: 3   Date Filed: 05/17/2012

                                No. 11-20338

not shown that this denial prejudiced him. See United States v. Stalnaker, 571
F.3d 428, 439 (5th Cir. 2009); United States v. Barnett, 197 F.3d 138, 144 (5th
Cir. 1999). The upward variance he feared never took place, and the district
court sentenced him to a within-guidelines sentence.
      AFFIRMED.




                                      3